DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The problem to be solved by the Invention is to suppress the occurrence of the deflection of the light diffusion sheet caused by the difference in the expansion and  contraction amount between the optical member and the light diffusion sheet  (paragraphs [0006] to [0008] in the specification of the present application). Moreover, the invention 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-2 describes that "when the difference between the linear expansion coefficient of the optical member and the linear expansion coefficient of the light diffusion sheet is X," the unit of X is not defined. In particular, it is not clear whether the unit of X is "/ K" or "X 10-6 / K.". Hence, the invention according to Claim 1-6 is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US2018003885A1).
Regarding claims 1 and 2:

(1) In Example 1,2 and Comparative Example 1,2, the static friction coefficient between the light guide plate and the diffusion sheet is 0.19,0.16,0.25,0.24 (Fig. 4). Since static friction coefficient of friction is not significantly changed depending on the temperature and humidity conditions, it can be estimated that Claim 1-2 of Claim 1,2 and that of Comparative Example 1,2 are approximately 0.19,0.16,0.25,0.24, respectively.
(2) The linear expansion coefficient of the glass is approximately 9 × 10-6 / K (working examples in Table 1 of the present application). The “SA light guide” is an acrylic resin, so that it can be estimated that the linear expansion coefficient is approximately 75 × 10-6 / K (Working Example 9-1 of the present application Table 1 of the present Application). Since "Denka TX polymer" is a styrene-methyl methacrylate resin having a property  equivalent to acrylic resin, it can be estimated that the linear expansion coefficient is about 75 × 10-6 / K. Therefore, it can be estimated that the linear expansion coefficient of the light guide plate is about 9 × 10-6 / K, 9 
(3) It can be estimated that the linear expansion coefficient of the acrylic resin is about 75 × 10-6 / K (Working Example 9-10 in Table 1 of the present application).
Therefore, it can be estimated that the linear expansion coefficient of the diffusion sheet is approximately 75 × 10-6 / K in Working Example 1,2 and Comparative Example  1,2.
(4) According to (2) and (3), it can be estimated that, in Working Example 1,2 and Comparative Example 1,2, X (× 10-6 / K) of Claim 1-2 is approximately 66,66,0,0, respectively.
Summarizing the above, in Example 1 of Cited Document 1, X is about 66, and Y1, Y2 are about 0.19. In Example 2, X is about 66, and Y1, Y2 are about 0.16. In Comparative Example 1, X is about 0, and Y1, Y2 are about 0.25. In Comparative Example 2, X is about 0, and Y1, Y2 are about 0.24. In that Case, it is recognized that Working Example 1,2 and Comparative Example 1,2 of Cited Document 1 satisfy the numerical range of Claim 1-2. Therefore, the invention according to Claim 1-2 does not have novelty and inventive step according to the invention described in Cited Document 1.
Regarding claims 3-4 and 5-6:
Suzuki (Fig. 1) describes a liquid crystal display device 1 having a surface light emitting device 3 including a light guide plate 5 and a diffusion sheet 7, and a liquid crystal panel 2. It is obvious to a person skilled in the art before the effective filing date of the invention that the liquid crystal panel 2 has a polarizing plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Britt D Hanley/             Primary Examiner, Art Unit 2875